UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON D.C. 20549 FORM S-3 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 Perficient, Inc. (Exact name of registrant as specified in its charter) Delaware 74-2853258 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification Number) 1120 South Capital of Texas Highway Building 3, Suite 220 Austin, Texas 78746 (512) 531-6000 (Address, including zip code, and telephone number, including area code, of registrant's principal executive offices) John T. McDonald 1120 South Capital of Texas Highway Building 3, Suite 220 Austin, Texas 78746 (512) 531-6000 (512) 531-6011 (fax) (Name, address, including zip code, and telephone number, including area code, of agent for service) Copy to: J. Nixon Fox, III Vinson & Elkins L.L.P. The Terrace 7 2801 Via Fortuna, Suite 100 Austin, Texas 78746-7568 (512) 542-8400 (512) 542-8612 (fax) Approximate date of commencement of proposed sale to the public:From time to time after this Registration Statement becomes effective. If the only securities being registered on this Form are being offered pursuant to dividend or interest reinvestment plans, please check the following box.p If any of the securities being registered on this Form are to be offered on a delayed or continuous basis pursuant to Rule 415 under the Securities Act of 1933, other than securities offered only in connection with dividend or interest reinvestment plans, check the following box.þ If this Form is filed to register additional securities for an offering pursuant to Rule 462(b) under the Securities Act, please check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering.p If this Form is a post-effective amendment filed pursuant to Rule 462(c) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering.p If this Form is a registration statement pursuant to General Instruction I.D. or a post-effective amendment thereto that shall become effective upon filing with the Commission pursuant to Rule 462(e) under the Securities Act, check the following box.p If this Form is a post-effective amendment to a registration statement filed pursuant to General Instruction I.D. filed to register additional securities or additional classes of securities pursuant to Rule 413(b) under the Securities Act, check the following box.p CALCULATION OF REGISTRATION FEE Title of Each Class of Securities to be Registered Amount to be Registered Proposed Maximum Offering Price Per Unit Proposed Maximum Aggregate Offering Price Amount of Registration Fee Common Stock offered by the Selling Stockholders (1) 449,680 $16.06 (2) $7,221,860.80 $221.71 (1)Up to 449,680shares of Common Stock may be sold from time to time by the Selling Stockholders. (2) Estimated solely for the purpose of calculating the amount of the registration fee pursuant to Rule 457(c) under the Securities Act.The maximum offering price per unit and the maximum aggregate offering price is based on the average of the high and low sales price of Perficient, Inc.’s common stock on the Nasdaq Global Select Market on November 23, 2007. The registrant hereby amends this Registration Statement on such date or dates as may be necessary to delay its effective date until the registrant shall file a further amendment which specifically states that this Registration Statement shall thereafter become effective in accordance with Section 8(a) of the Securities Act of 1933 or until the Registration Statement shall become effective on such date as the Securities and Exchange Commission, acting pursuant to said Section 8(a), may determine. The information in this prospectus is not complete and may be changed.The securities represented in this prospectus may not be sold until the registration statement filed with the Securities and Exchange Commission is effective.This prospectus is not an offer to sell these securities and it is not soliciting an offer to buy these securities in any state where the offer or sale is not permitted. SUBJECT TO COMPLETION, November 28, 2007 PRELIMINARY PROSPECTUS 449,680Shares Common Stock This prospectus relates to the offer and sale from time to time of up to an aggregate of 449,680shares of our common stock for the account of certain of our stockholders.See “Selling Stockholders” in this prospectus.We issued these shares in connection with our acquisition of BoldTech Systems, Inc. on September 20, 2007.We will not receive any proceeds from this offering. We have previously registered the offer and sale from time to time of up to an aggregate of 5,924,799 shares of our common stock for the account of certain of our stockholders who acquired such shares in connection with our prior acquisitions as follows: Number of Shares Registered In Connection with Acquisition of: SEC File No. 253,116 Genisys Consulting, Inc. 333-116549 1,938,001 Meritage Technologies, Inc. 333-117216 1,193,179 ZettaWorks LLC 333-123177 325,039 iPath Solutions, Ltd. 333-129054 158,857 Vivare, LP 333-129054 10,995 Vivare, LP 333-138602 464,569 Bay Street Solutions, Inc. 333-138602 472,228 Energy, Government and General Business unit of Digital Consulting & Software Services, Inc. 333-138602 446,935 Insolexen, Corp. 333-138602 306,247 e tech solutions, Inc. 333-142267 355,633 Tier1 Innovation, LLC 333-145899 See “Other Resale Registration Statements” on page 12of this prospectus for additional information. Our shares of common stock are listed on the Nasdaq Global Select Market under the symbol “PRFT.” Investing in our common stock involves risks.You should carefully consider the risks described in the “Risk Factors” section beginning on page 3 of this prospectus and under “Risk Factors” in Item 1A of our most recent Annual Report on Form 10-K and Item 1A of each subsequently filed Quarterly Report on Form 10-Q (which documents are incorporated by reference herein), as well as the other information contained or incorporated by reference in this prospectus or in any supplement hereto before making a decision to invest in our securities.See “Where You Can Find More Information.” Neither the Securities and Exchange Commission nor any state securities commission has approved or disapproved these securities, or determined if this prospectus is truthful or complete. Any representation to the contrary is a criminal offense. The date of this prospectus is, 2007 TABLE OF CONTENTS ABOUT THIS PROSPECTUS 1 OUR COMPANY 2 RISK FACTORS 3 FORWARD-LOOKING STATEMENTS 9 USE OF PROCEEDS 10 SELLING STOCKHOLDERS 10 PLAN OF DISTRIBUTION 14 LEGAL MATTERS 15 EXPERTS 15 WHERE YOU CAN FIND MORE INFORMATION 15 INFORMATION WE INCORPORATE BY REFERENCE 16 i ABOUT THIS PROSPECTUS You should rely only on the information contained or incorporated by reference in this prospectus and any prospectus supplement. We have not authorized anyone to provide you with different information. We are not making offers to sell or soliciting offers to buy the securities in any jurisdiction in which an offer or solicitation is not authorized or in which the person making that offer or solicitation is not qualified to do so or to anyone whom it is unlawful to make an offer or solicitation. You should not assume that the information contained in this prospectus or the prospectus supplement, as well as the information we previously filed with the Securities and Exchange Commission that is incorporated by reference herein, is accurate as of any date other than its respective date. The terms “Perficient,” “we,” “our,” and “us” refer to Perficient, Inc. and its subsidiaries unless the context suggests otherwise. 1 OUR COMPANY We are an information technology consulting firm serving Global 2000 and other large enterprise companies primarily in the United States.We help clients use Internet-based technologies to improve productivity and competitiveness, strengthen relationships with customers, suppliers and partners and reduce information technology costs.Our solutions enable these benefits by integrating, automating and extending business processes, technology infrastructure and software applications end-to-end within an organization and with key partners, suppliers and customers.This provides real-time access to critical business applications and information and a scalable, reliable, secure and cost-effective technology infrastructure. Through our experience in developing and delivering eBusiness solutions for a large number of Global 2000 clients, we have acquired significant domain expertise that we believe differentiates our firm.We use expert project teams that we believe deliver high-value, measurable results by working collaboratively with clients and their partners through a user-centered, technology-based and business-driven solutions methodology.We believe this approach enhances return-on-investment for our clients by significantly reducing the time and risk associated with designing and implementing eBusiness integration solutions. Our 1,500 colleagues serve clients from a network of 18 offices in North America and two offshore development centers, including a Software Engineering Institute (SEI) CMMI Level 4 certified global development center in Hangzhou, China and a third party offshore facility in Eastern Europe operated for our benefit.
